Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1, 2, 7, 8, 10-13, 15, 18 and 20 have been amended. No claims have been added or cancelled. 

Response to Arguments
With regards to the objections to the specification, the objections to the specification have been addressed.  While the acronym WEKA has not been addressed, it is understood that WEKA stands for Waikato Environment for Knowledge Analysis and is known in the art for the same. In view of the correction, the objections the specification have been withdrawn. 
With regards to the claim objections, the amendments to the claims addressed the claims objections. As such, the claim objections have been withdrawn.  One new claim objection has been added. 
With regards to the Section 101 rejection, Applicant has amended the claims to address the rejection.  As such, the rejection has been withdrawn. 
With regards to the Section 112 rejections, the amendments to the claims addressed many of the claims objections, but left in many others and introduced new issues and errors as detailed below. The remaining and new Section 112 rejections maintained.  
With regards to the Section 103 rejections, Applicant’s arguments are entirely directed to new claim language. Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 recites “the previous user” and claim 2 recites “the one or more previous user”, and it is assumed for the sake of prosecution that these phrases are intended to refer to “the one or more previous users” in order for them to have proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 10, 14, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 14 recite “a movement parameter selected from the one or more previous users comprising velocity, acceleration, changes in direction, initiation time and reaction time”.  This phrase is confusing, as it is unclear how a movement parameter can be selected from previous users or how previous users could comprise features related to movement such as velocity, acceleration, 
Claim 7 recites “comparing it to the one or more previously user stored interface interaction data”.  This language is non-idiomatic, confusing and nonsensical, and seems to be missing certain words or missing the elimination of other terms. Appropriate correction is required.
Claim 10 recites “The method according to claim l, The method of claim l” which is non-idiomatic and nonsensical, rendering the claim unclear. Appropriate correction is required.
Claim 17 recites “the subject” which lacks antecedent basis.  Appropriate correction is required.
Claim 20 recites “a user” and “a plurality of questions”, which were both previously recited in claim 11 from which claim 20 depends.  As such, it is unclear it the claims intend to introduce another use and a different set of questions or refer to previously recited user and questions. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0328572 to Valacich et al. (hereinafter Valacich572) in view of “The provenance of émigrés: the validity of measuring knowledge of places” by van Veldhuizen et .
With regards to claims 1 and 11, Valacich572 teaches 
a computing device including one or more processors (paragraphs [0005], and paragraph [0026]); 
a peripheral input device for interaction with a user of the system, the peripheral input computing device gathering data concerning one or more movements made by the user while interacting with the peripheral input device, and wherein the peripheral input device communicates with the computing device (paragraph [0007]);  
a non-transitory storage medium having stored therein computer-executable instructions which, when executed by the one or more processors (paragraph [0027]): 
providing, by a processor and to a device associated with a user, a plurality of questions presented to the user via a screen (Fig. 1, paragraph [0010], “One of the possible catalysts for creating an uncontrolled physiological response in a person is online and/or computer activity, in particular when a subject fills out or provides false information on an application. As used herein, the term “application” includes any computer- or online-based questionnaires requiring input from a subject such as, but not limited to, Visa applications, immigration forms, credit card applications, bank account applications, insurance claims, job applications, loan applications, etc.”), …; 
providing, by the processor and to the device associated with the user, one or more response options to the user via the screen allowing the user to respond to the plurality of questions (Fig. 1, paragraph [0008], “In particular, some aspects of the invention are based on the discovery by the present inventors that electronic input device (e.g., keyboard, mouse, camera, etc.) dynamics can be used to determine deception by a subject. Accordingly, systems and methods of the invention can identify when a person deceptively answers specific questions on a computer or other electronic 
receiving, by the processor and from the device associated with the user, interface interaction data representing one or more interface interactions including a trajectory of a computer mouse associated with the device (paragraph [0046], “In other embodiments, for the page in general and for each region, FADS is configured to utilize the pointing device movement, keystroke, and/or behavioral data to generate a number of statistics that is used to determine or detect deception. Some of the characteristics that can be utilized to detect or determine deception include, but are not limited to, the characteristics listed in Table 1 below.”; and Table 1 including idealized trajectory), …; 
analyzing, by the processor the interface interaction data by comparing the interface interaction data between the user and the device associated with the user including the trajectory data obtained as the user moves the mouse (paragraph [0047], “In some embodiments, FADS generates a baseline model for both the individual and the population of people filling out the same or similar type of questions on the form. Based on this model, FADS is able to predict the normal movement, keystroke, and behavioral responses for each question. Likewise, FADS can detect anomalous movements that show signs of a possible deception”) …; 
determining, by the processor and based on comparing the interface interaction data for the user and interface interaction data for one or more previous users including the perpendicular deviation between the trajectory of the user and the trajectory of the one or more previous users, an accuracy of the response to one of the plurality of questions by the user (paragraph [0047], “Based on these anomaly calculations and verified cues of deception (discussed infra), FADS generates a 
displaying, by the processor, determined results indicating that a response to one of the plurality of questions by the user is truthful or not truthful as determined by the processor comparing the interface interaction data for the user and the interface interaction data for one or more previous users (paragraph [0047], “Based on these anomaly calculations and verified cues of deception (discussed infra), FADS generates a confidence score for each answer. Low confidence scores for questions indicate that the person filling out may be or is likely lying to those questions, and vice versa.”).
While Valacich572 teaches determining veracity in answering questions based on computer input device data, Valacich572 fails to explicitly teach the number of questions include at least one unexpected question. However, van Veldhuizen et al. 
 teaches wherein the plurality of questions one or more questions regarding the background of the user, wherein one of the one or more background questions is an unexpected question, wherein the unexpected question includes identity information (page 554, “Two recent studies showed that, in order to assess the veracity of origin claims, asylum officials ask questions about the applicant’s immediate living environment, flight, identity documents, personal background and country of origin (van Veldhuizen, Horselenberg, Landström, Granhag, & van Koppen, 2016; van Veldhuizen, Maas, Horselenberg, & Van Koppen, 2016). Applicants may, for example, be asked to name certain landmarks in their city of origin, to describe the route from one place to another, how identity documents can be acquired and what they look like, and what events took place in the country of origin prior to their flight.”, page 556, “The benefit of asking unexpected questions is that liars rehearse a story, in which they anticipate to be asked certain questions. They include 
This part of van Veldhuizen et al. is applicable to the system of Valacich572 as they both share characteristics and capabilities, namely, they are directed to determining the truth based on answers to questions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of input data fraud detection as disclosed by Valacich572 to include the unexpected questions as taught by van Veldhuizen et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Valacich572 in order to more accurately identify liars and fraud with regards to people who may have false documents (see page 556-557 of van Veldhuizen et al.).
Valacich572 in view of van Veldhuizen et al. fails to explicitly teach a start button for making measurements. However Freeman et al. teaches a trajectory being determined as the user interacts with the screen by moving the mouse to select the starting button at a first location, initiating one of the plurality of questions, and then moving the mouse to select between two response buttons positioned at a second location and a third location respectively in response to one of the plurality of questions (page 229, “On each trial, a “Start” button appears at a designated location on the screen. After a participant presses this button, the trial begins. The participant then moves the mouse from the “Start” button to one of the response alternatives. The “Start” button and response alternatives may be placed anywhere on the screen.”);
analyzing, by the processor the interface interaction data by comparing the interface interaction data between the user and the device associated with the user including the trajectory data obtained as the user moves the mouse from the starting button at the first location to a response button at either the second or third location in response to one of the plurality of 
This part of Freeman et al. is applicable to the system of Valacich572 in view of van Veldhuizen et al. as they both share characteristics and capabilities, namely, they are directed to determining the truth based on answers to questions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of input data fraud detection as disclosed by Valacich572 in view of van Veldhuizen et al. to include the start button as taught by Freeman et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Valacich572 in order to more accurately answers movements from a consistent location (see page 229 and 235 of Freeman et al.).
With regards to claims 2 and 12, Valacich572 teaches receiving interface interaction data made by the user comprises collecting information regarding the movements across the screen made by the user while utilizing a mouse (paragraph [0011], “One aspect of the invention is based on the discovery that deception which often results in hesitation and/or heightened emotion and/or stress can be detected through subtle behavioral changes captured by anomalous electronic input device (e.g., keyboard, mouse, pointing device, joystick, motion sensor, camera, etc.) usage patterns.”; paragraph [0044], “FADS achieves this by passively monitoring subject's usage characteristics of input devices (e.g., the mouse, touchpad, touchscreen, keyboard, etc.)”).

With regards to claims 3 and 13, Valacich572 teaches analyzing, by the processor, the interface interaction data made by the user comprises analyzing a trajectory of movement made by the user in responding to one of the plurality of questions in comparison with the parameters of interface interactions that comprises an ideal trajectory (See Table 1 and 2 (on pages 4-6), discussing “The geometric area between the actual mouse trajectory and the idealized Curve (AUC) response trajectory (i.e., straight lines between users' mouse clicks)” and “The distance a users' mouse cursor traveled on the screen minus the distance Normalized by that it would have required to traveling along the idealized response Distance trajectory (i.e. straight lines between users' mouse clicks), divided by the total distance of the idealized response trajectory”; and paragraph [0013], “The term “electronic input device usage characteristics” refers to how and the way (or method of) a particular electronic input device (e.g., keyboard, a pointing-device, etc.) is used by the subject. In general, “how” a subject uses an electronic input device can be objectively measured and includes, without limitation, the duration of keyboard press, pressure applied to a keyboard when typing, keyboard stroke speed, the dwell time (the length of time a key is held down) and flight time (the time to move from one key to another) for keyboard actions, etc.”).

With regards to claims 4 and 14, Valacich572 teaches comparing, by the processor, the interface interaction data of the user to the previously stored interface interaction data parameters comprises comparing the interface interaction data of the user to a movement parameter selected from the one or more previous users comprising velocity, acceleration, changes in direction, initiation time and reaction time (See Table 1 and 2 (on pages 4-6), discussing speed, idle time, acceleration, etc.; and paragraph [0013], “The term “electronic input device usage characteristics” refers to how and the way (or method of) a particular electronic input device (e.g., keyboard, a 

With regards to claims 5 and 15, Valacich572 teaches collecting interface interaction data made by the user while using the device associated with the user to respond to the questions comprises collecting information regarding the movements made by the user while utilizing a keyboard (paragraph [0013], “The term “electronic input device usage characteristics” refers to how and the way (or method of) a particular electronic input device (e.g., keyboard, a pointing-device, etc.) is used by the subject. In general, “how” a subject uses an electronic input device can be objectively measured and includes, without limitation, the duration of keyboard press, pressure applied to a keyboard when typing, keyboard stroke speed, the dwell time (the length of time a key is held down) and flight time (the time to move from one key to another) for keyboard actions, etc.”).

With regards to claims 6 and 16, Valacich572 teaches analyzing, by the processor, the interface interaction data made by the user to assess one or more characteristics of movements made by the user to assess a truthfulness of the response comprises analyzing a time to an initiation of a response made to the one or more of the plurality of questions or a total time taken in responding to the one or more of the plurality of questions (See Table 1 (on pages 4-5), discussing initial idle time and total time; paragraph [0013], “The term “electronic input device usage characteristics” refers to how and the way (or method of) a particular electronic input device (e.g., keyboard, a pointing-device, etc.) is used by the subject. In general, “how” a subject uses an electronic input device can be 

With regards to claims 7 and 17, Valacich572 teaches analyzing, by the processor, the interface interaction data and comparing it to the one or more previously user stored interface interaction data made by the user to assess one or more characteristics of movements made by the user to assess a truthfulness of the response comprises analyzing a number of errors made in responding to the one or more of the plurality questions (See Table 1 (on pages 4-5), discussing a number of answer changes; paragraph [0013], “The term “electronic input device usage characteristics” refers to how and the way (or method of) a particular electronic input device (e.g., keyboard, a pointing-device, etc.) is used by the subject. In general, “how” a subject uses an electronic input device can be objectively measured and includes, without limitation, the duration of keyboard press, pressure applied to a keyboard when typing, keyboard stroke speed, the dwell time (the length of time a key is held down) and flight time (the time to move from one key to another) for keyboard actions, etc.”).

With regards to claims 8 and 18, Valacich572 teaches providing the user with the plurality of questions via a screen (Fig. 1, paragraph [0008], “Accordingly, systems and methods of the invention can identify when a person deceptively answers specific questions on a computer or other electronic input device-based form by analyzing subject's electronic input device (e.g., keyboard, pointing-device, camera, etc.) dynamics.”), explicitly call those questions control questions.  However, Verschuere et al. teaches questions that include one or more control questions that require requires a single truthful response as well as the at least one unexpected question (Page 238, column 1, “The 
This part of Verschuere et al. is applicable to the system of Valacich572 as they both share characteristics and capabilities, namely, they are directed to determining the truth based on answers to questions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of input data fraud detection as disclosed by Valacich572 to include the plurality of questions, the majority of which are unrelated to identity verification as taught by Verschuere et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Valacich572 in order to more accurately build a model of regular behavior (see page 238-239 of Verschuere et al.).

With regards to claims 9 and 19, Valacich572 teaches analyzing, by the processor, the interface interaction data made by the user comprises analyzing one or more characteristics of movements made by the user in responding to a control question (paragraph [0046], “In other embodiments, for the page in general and for each region, FADS is configured to utilize the pointing device movement, keystroke, and/or behavioral data to generate a number of statistics that is used to determine or detect deception.”; Table 1), but fails to explicitly call any particular questions a control question. However, Verschuere et al. teaches questions that include one or more control questions that require requires a single truthful response as well as the at least one unexpected question (Page 237, column 2, “Stronger physiological responses to the critical identity details related to Kefelegn Alemu Worku than that to the control items provide an indication that the examinee may actually be Kefelegn Alemu Worku.”; Page 238, column 1, “The test consisted of 
This part of Verschuere et al. is applicable to the system of Valacich572 as they both share characteristics and capabilities, namely, they are directed to determining the truth based on answers to questions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of input data fraud detection as disclosed by Valacich572 to include the control question as taught by Verschuere et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Valacich572 in order to more accurately build a model of regular behavior (see page 238-239 of Verschuere et al.).

With regards to claims 10 and 20, Valacich572 teaches wherein the plurality of questions that include at least one unexpected question is conducted as part of a series of questions (See Fig. 1, where the address information and visa application questions are interpreted as being unrelated to identity verification, for the reasons noted above). Vrij et al. also teaches three types of questions, of which at least the majority (spatial and temporal) of the types are unrelated to identity verification.  This part of Vrij et al. is applicable to the system of Valacich572 as they both share characteristics and capabilities, namely, they are directed to determining the truth based on answers to questions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of input data fraud detection as disclosed by Valacich572 to include the unexpected questions as taught by Vrij et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Valacich572 in 
This part of Verschuere et al. is applicable to the system of Valacich572 as they both share characteristics and capabilities, namely, they are directed to determining the truth based on answers to questions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of input data fraud detection as disclosed by Valacich572 to include the plurality of questions, the majority of which are unrelated to identity verification as taught by Verschuere et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Valacich572 in order to more accurately build a model of regular behavior (see page 238-239 of Verschuere et al.).

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        
	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629